                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

Bobby C. Jenkins,          )                               Civil Action No. 5: 16-cv-2649-RMG
                           )
                Plaintiff, )
                           )
        V.                 )                                     ORDER AND OPINION
                           )
Eric S. Hooper,            )
                           )
                Defendant. )
~~~~~~~~~~~~~-)

          Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 67) recommending the Court grant Defendant Eric S. Hooper's motion for summary

judgment (Dkt. No. 48). For the reasons set forth below, the Court adopts the R & Ras the order

of the Court, and the Court grants the Defendant's motion for summary judgment.

I.        Background

          The Court adopts the relevant facts as outlined in the R & R. (Dkt. No. 67 at 2 - 5.) 1 In

brief, Plaintiff argues that on March 1, 2016, while waiting to be taken to a meal, Officer McCall

and Defendant Hooper, an officer and counselor respectively at Evans Correctional Institution

("ECI") where Plaintiff was incarcerated at the time,2 ordered a shakedown of his cell. Plaintiff

was ordered to place his hands on the wall to be frisked and Defendants decided to handcuff

Plaintiff. Plaintiff then took his hands off the wall and refused to be handcuffed, arguing he feared

for his safety if he was handcuffed and he could be attacked for being a Muslim, as had allegedly

happened to other inmates. Plaintiff tried to leave the cell and Defendant Hooper grabbed Plaintiff


1
 Plaintiffs objections to the R & R's factual findings are discussed in the relevant legal sections.
Previously, all claims again three other Defendants in this action were dismissed, as was a policy
violation claim against the one remaining defendant, Defendant Hooper. (Dkt. No. 20.)
2
    Plaintiff is now incarcerated at Ridgeland Correctional Institution ("RCI").


                                                       1
to handcuff him and, as Plaintiff was attempting to leave his cell, Defendant sprayed mace in

Plaintiffs face. Defendant Hooper and Plaintiff then allegedly got into a fight, where Defendant

Hooper sprayed Plaintiff and hit Plaintiff. During the fight, Defendant Hooper slipped on the

mace, pulled Plaintiff down as he was falling, and Defendant Hooper sustained serious injuries.

Plaintiff also alleges that a Captain who ultimately took him to lock-up refused to let Plaintiff wash

his eyes.

        Defendant Hooper filed a motion for summary judgment. (Dkt. No. 48.) Plaintiff opposed

the motion. (Dkt. No. 65.) On February 7, 2019, the Magistrate Judge issued an R & R which

recommended granting Defendant's motion. (Dkt. No. 67.) Plaintiff has not filed objections.

II.     Legal Standard

        A.     Report and Recommendation

        The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b )(1 ). This

Court must make a de nova determination of those portions of the R & R Plaintiff specifically

objects. Fed. R. Civ. P. 72(b)(2). Where Plaintiff fails to file any specific objections, "a district

court need not conduct a de nova review, but instead must only satisfy itself that there is no clear

error on the face of the record in order to accept the recommendation." Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (internal quotation omitted). "Moreover,

in the absence of specific objections to the R & R, the Court need not give any explanation for

adopting the recommendation." Wilson v. S.C. Dept ofCorr., No. 9:14-CV-4365-RMG, 2015 WL

1124701 , at *1 (D.S.C. Mar. 12, 2015). See also Camby v. Davis, 718 F.2d 198, 200 (4th

Cir.1983). Plaintiff has not filed objections.


                                                     2
        B.      Summary Judgment

        To prevail on a motion for summary judgment, the movant must demonstrate that there is

no genuine issue of any material fact and that the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). The party seeking summary judgment has the burden of identifying

the portions of the "pleadings, depositions, answers to interrogatories, any admissions on file,

together with the affidavits, if any, which show there is no genuine issue as to any material fact

and that the moving party is entitled to judgment as a matter of law." Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The Court will construe all inferences and ambiguities against the

movant and in favor of the non-moving party. US. v. Diebold, Inc., 369 U.S. 654, 655 (1962).

The existence of a mere scintilla of evidence in support of the non-moving party's position is

insufficient to withstand a motion for summary judgment. Anderson v. Liberty Lobby, Inc., 4 77

U.S. 242, 252 (1986). However, an issue of material fact is genuine ifthe evidence is such that a

reasonable jury could return a verdict in favor of the non-movant. Id. at 257.

       "When the moving party has carried its burden under Rule 56(c), its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts." Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). "In the language of the Rule,

the nonmoving party must come forward with "specific facts showing that there is a genuine issue

for trial." Id. at 587. "Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no 'genuine issue for trial."' Id. quoting First Nat'! Bank

ofAriz. v. Cities Serv. Co., 391 U.S. 253, 289 (1968)).

III.   Discussion

       To begin with, as the Magistrate Judge correctly noted, Plaintiff has not exhausted his claim

against Defendant Hooper, and therefore Defendant Hooper is entitled to summary judgment. The

Prison Litigation Reform Act ("PLRA") mandates that an inmate exhaust "such administrative


                                                     3
remedies as are available" before bringing suit under § 1983. 42 U.S.C. § 1997e(a). It is the

defendant' s burden to establish that a plaintiff failed to exhaust his administrative remedies. See

Wilcox v. Brown, 877 F.3d 161, 167 (4th Cir. 2017). The administrative remedies are dictated by

the prison. See Jones v. Bock, 549 U.S. 199, 218 (2007).             Defendant Hooper presented

uncontroverted evidence that, pursuant to South Carolina Department of Corrections policy, an

inmate has only exhausted his administrative remedies when he filed a Form 10-5 Step 1 grievance,

and then a Form 10-5a Step 2 grievance. Before filing a Step 1 grievance, an inmate must first

attempt an informal resolution of the issue by submitting a Request to Staff Member Form

("RTSM") within eight working days of the incident. Once a Step 1 grievance is filed, the Warden

must respond in writing and, if the inmate is not satisfied, the inmate may appeal the decision in a

Step 2 grievance. (Dkt. No. 48-6 at     iii!   5 - 11, South Carolina Dept. of Corrections, Inmate

Grievance System, GA-01.12, May 12, 2014, available at http://www.doc.sc.gov/policy/GA-Ol-

12.htm1553119234319.pdf (last accessed, March 21, 2019).)

       Here, the uncontroverted record shows that Plaintiff failed to exhaust his administrative

remedies. As the Magistrate Judge ably found, out of the eighteen grievances Plaintiff filed

between March 1, 2016 and July 1, 2016, Plaintiff filed no grievance regarding Defendant Hooper

using excessive force. Further, even if one grievance, number ECI-229-16, could be construed to

allege excessive force, Plaintiff never filed a Step 2 grievance appealing the warden's decision and

instead marked and signed that he "accept[s]" the Warden' s decision and "consider[s] the matter

closed." (Dkt. No. 48-6 at 44 - 46.) Therefore, Plaintiff failed to exhaust his administrative

remedies and Defendant' s motion for summary judgment is granted.

       Further, the Magistrate Judge was correct in holding that Plaintiffs claim fails for reasons

independent of his failure to exhaust. First, reviewing the four factors in lko v. Shreve, 535 F.3d




                                                       4
225 (4th Cir. 2008) for excessive use of force, it is clear that Plaintiff cannot make out a claim for

excessive use of force as Plaintiff admits he disobeyed a direct order to be handcuffed, admits he

tried to leave his cell while Defendant was attempting to handcuff him, Defendant reasonably

perceived a threat regarding Plaintiffs attempt to leave his cell, and Defendant only used force

after giving Plaintiff opportunity to comply and attempting to first use mace.

        Second, Plaintiffs claims against Defendant in his official capacity are barred since

Plaintiff, in his official capacity, is not a "person" within the meaning of 42 U.S.C. § 1983. Finally,

as the Magistrate Judge correctly held, Defendant Hooper is entitled to qualified immunity. Under

the doctrine of qualified immunity, officials may be shielded from liability for civil damages if

their conduct does not violate clearly established statutory or constitutional rights. As the Court

found that there is no dispute of material fact that Defendant Hooper did not use excessive force,

Defendant did not violate any clearly established statutory or constitutional rights.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R of the Magistrate Judge (Dkt.

No. 67) as the Order of the Court, and Defendant Eric S. Hooper's motion for summary judgment

(Dkt. No. 48) is GRANTED.

       AND IT IS SO ORDERED.




                                                       Richard Mark rgel
                                                       United States District Court Judge

March ] l, 2019
Charleston, South Carolina




                                                      5
